Exhibit 10.1

BGC HOLDINGS, L.P.

SEVENTH AMENDMENT

TO AGREEMENT OF LIMITED PARTNERSHIP,

AS AMENDED AND RESTATED

This Seventh Amendment (this “Seventh Amendment”) to the Agreement of Limited
Partnership of BGC Holdings, L.P. (the “Partnership”), as amended and restated
as of March 31, 2008, and as further amended effective as of March 1,
2009, August 3, 2009, January 1, 2010, August 6, 2010, December 31, 2010, and
March 15, 2011 (as amended, the “Agreement”), is executed on September 9, 2011
and is effective as of April 1, 2011.

WITNESSETH:

WHEREAS, the General Partner and the Exchangeable Limited Partner wish to make
certain modifications to the Agreement; and

WHEREAS, this Seventh Amendment has been approved by each of the General Partner
and the Exchangeable Limited Partner;

NOW, THEREFORE, the Agreement is hereby amended on the terms set forth in this
Seventh Amendment:

 

Section 1. Creation and Description of AREUs, ARPUs, APSUs, and APSIs

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02, and 13.01 thereof, there are
hereby created new classes of Units in the Partnership designated as AREUs,
ARPUs, APSUs, and APSIs. AREUs, ARPUs, APSUs, and APSIs shall be considered
Working Partner Units.

AREUs shall be a separate class of units and otherwise shall be identical in all
respects to REUs for all purposes under the Agreement; except that, for as long
as, and until, the Distribution Conditions (as such term is defined in the
applicable AREU award documentation for the applicable AREU holder) are met, if
ever: (i) Section 5.04 shall hereby be amended to reflect that only net losses
as are determined by the General Partner shall be allocable with respect to such
AREUs; (ii) the definition of “Percentage Interest” shall exclude such AREUs
solely for purposes of calculating net profits as determined by the General
Partner pursuant to Section 5.04; and (iii) Section 6.01 shall not apply to the
AREUs.

ARPUs shall be a separate class of units and otherwise shall be identical in all
respects to RPUs for all purposes under the Agreement; except that, for as long
as, and until, the Distribution Conditions (as such term is defined in the
applicable ARPU award documentation for the applicable ARPU holder) are met, if
ever: (i) Section 5.04 shall hereby be amended to reflect that only net losses
as are determined by the General Partner shall be allocable with respect to such
ARPUs; (ii) the definition of “Percentage Interest” shall exclude such ARPUs
solely for purposes of calculating net profits as determined by the General
Partner pursuant to Section 5.04; and (iii) Section 6.01 shall not apply to the
ARPUs.

APSUs shall be a separate class of units and otherwise shall be identical in all
respects to PSUs for all purposes under the Agreement; except that, for as long
as, and until, the Distribution Conditions (as such term is defined in the
applicable APSU award documentation for the applicable APSU holder) are met, if
ever: (i) Section 5.04 shall hereby be amended to reflect that only net losses
as are determined by the General Partner shall be allocable with respect to such
APSUs; (ii) the definition of “Percentage Interest” shall exclude such APSUs



--------------------------------------------------------------------------------

solely for purposes of calculating net profits as determined by the General
Partner pursuant to Section 5.04; and (iii) Section 6.01 shall not apply to the
APSUs.

APSIs shall be a separate class of units and otherwise shall be identical in all
respects to PSIs for all purposes under the Agreement; except that, for as long
as, and until, the Distribution Conditions (as such term is defined in the
applicable APSI award documentation for the applicable APSI holder) are met, if
ever: (i) Section 5.04 shall hereby be amended to reflect that only net losses
as are determined by the General Partner shall be allocable with respect to such
APSIs; (ii) the definition of “Percentage Interest” shall exclude such APSIs
solely for purposes of calculating net profits as determined by the General
Partner pursuant to Section 5.04; and (iii) Section 6.01 shall not apply to the
APSIs.

 

Section 2. Creation and Description of PSEs

Pursuant to the authority conferred on the General Partner under the Agreement,
including without limitation Sections 3.01, 4.02, and 13.01 thereof, there is
hereby created a new class of Units in the Partnership designated as PSEs which
shall be considered Working Partner Units.

PSEs shall be a separate class of units and otherwise shall be identical in all
respects to PSUs for all purposes under the Agreement; except that, the
provisions of Section 6.03 (Minimum Distributions in Respect of Restricted
Partnership Units) shall apply to PSEs, as set forth below.

For the avoidance of doubt, PSEs shall be counted in the calculation of a
Partner’s Percentage Interest in the event of dissolution of the Partnership (as
opposed to RPUs, ARPUs, PSIs and APSIs).

The following Section 6.03 of the Agreement is hereby amended and restated as
follows:

“Minimum Distributions in Respect of Restricted Partnership Units and PSEs.
Notwithstanding Section 6.01, in no event shall the amount distributed with
respect to each Restricted Partnership Unit be less than one-half of a cent
($0.005) with respect to each fiscal quarter (the “Minimum Distribution Amount”
or “MDA”). In the event that the amount that otherwise would have been
distributable pursuant to Section 6.01(a)(ii) in respect of such Restricted
Partnership Unit (had no MDA applied to such Restricted Partnership Unit) is
less than the applicable MDA for any fiscal quarter or consecutive fiscal
quarters, or is negative, the amount distributed to such Working Partner for the
next applicable quarter or future quarters during which such distributable
amount exceeds the applicable MDA shall be reduced to the fullest extent
possible (but not below the applicable MDA for any such quarter) by an amount
equal to such shortfall, until the shortfall has been reduced to zero (0),
provided that, in the event there remains a cumulative shortfall between the
aggregate amount of shortfall and the amount by which distributions pursuant to
Section 6.01(a)(ii) have been reduced pursuant to this Section, with respect to
Restricted Partnership Units at the time such person becomes a Terminated
Partner, the cumulative shortfall shall be applied to reduce (but not below zero
(0)) first the Adjusted Capital Account of any Units held by the holder of such
Units, then the Post-Termination Payment applicable to any Units, and
thereafter, any other payments in respect of any other Units owed by the
Partnership to such Terminated Partner. The General Partner in its sole and
absolute discretion shall determine the characterization for tax purposes of any
distribution to a Partner or Terminated Partner pursuant to this Section 6.03
and the impact of such payment, if any, on amounts allocable to and
distributable to all Partners under this Agreement.

Notwithstanding Section 6.01, in no event shall the amount distributed with
respect to each PSE be less than one and one-half of a cent ($0.015) with
respect to each fiscal quarter (the “Minimum Distribution Amount” or “MDA”). In
the event that the amount that otherwise would have been distributable in
respect of such PSE (had no MDA applied to such PSE) pursuant to
Section 6.01(a)(ii) is less than the applicable MDA for any fiscal quarter or
consecutive quarters, or is negative, the amount distributable to such Working
Partner for the next applicable quarter or future quarters during which such
distributable amount exceeds the applicable MDA shall



--------------------------------------------------------------------------------

be reduced to the fullest extent possible (but not below the applicable MDA for
any such quarter) by an amount equal to such shortfall, until the shortfall has
been reduced to zero (0), provided that in the event there remains a cumulative
shortfall between the aggregate amount of shortfall and the amount by which
distributions pursuant to Section 6.01(a)(ii) have been reduced pursuant to this
Section, with respect to PSEs at the time such person becomes a Terminated
Partner, the cumulative shortfall shall be applied to reduce (but not below zero
(0)) first the Adjusted Capital Account of any Units held by the holder of such
Units, and thereafter, any other payments in respect of any other Units owed by
the Partnership to such Terminated Partner; and further provided that the
General Partner, however, may determine in its sole and absolute discretion to
postpone the payment of any MDA for such PSE for up to four fiscal quarters. The
General Partner in its sole and absolute discretion shall determine the
characterization for tax purposes of any distribution to a Partner or Terminated
Partner pursuant to this Section 6.03 and the impact of such payment, if any, on
amounts allocable and distributable to all Partners under this Agreement.

For the avoidance of doubt, a Partner must not be a Terminated Partner on the
date of payment (whether such payment is a current payment or postponed payment)
to be eligible to receive any distribution in respect of such Unit.”

 

Section 3. Definitions

The definition of “Founding/Working Partner” is hereby amended and restated as
follows for any Partner who or that becomes a holder of a Working Partner
Interest as of (and not before), or at any time after, the effective date of
this Amendment:

“Founding/Working Partner” means any holder of a Founding Partner Interest
and/or a Working Partner Interest. Except as otherwise provided in this
Agreement, (a) in the case of a Founding/Working Partner that is a trust,
“Founding/Working Partner” shall mean any one or more grantor(s), trustee(s)
and/or beneficiar(ies) of such trust, as determined by the General Partner in
its sole and absolute discretion, consistent with the purposes of this
Agreement; and (b) in the case of a Founding/Working Partner that is a
corporation or other entity, “Founding/Working Partner” shall mean any one or
more shareholder(s) or owner(s) of such entity, as determined by the General
Partner in its sole and absolute discretion, consistent with the purposes of
this Agreement.

The definition of “Working Partner” is hereby amended and restated as follows
for any Partner who or that becomes a holder of a Working Partner Interest as of
(and not before), or at any time after, the effective date of this Amendment:

“Working Partner” means any holder of a Working Partner Interest. Except as
otherwise provided in this Agreement, (a) in the case of a Working Partner that
is a trust, “Working Partner” shall mean any one or more grantor(s), trustee(s)
and/or beneficiar(ies) of such trust, as determined by the General Partner in
its sole and absolute discretion, consistent with the purposes of this
Agreement; and (b) in the case of a Working Partner that is a corporation or
other entity, “Working Partner” shall mean any one or more shareholder(s) or
owner(s) of such entity, as determined by the General Partner in its sole and
absolute discretion, consistent with the purposes of this Agreement.

The definition of “REU Partner” is hereby amended and restated as follows for
any Partner who or that becomes a holder of an REU Interest as of (and not
before), or at any time after, the effective date of this Amendment:

“REU Partner” means a holder of REU Interests. Except as otherwise provided in
this Agreement, (a) in the case of an REU Partner that is a trust, “REU Partner”
shall mean any one or more grantor(s), trustee(s) and/or beneficiar(ies) of such
trust, as determined by the General Partner in its sole and absolute discretion,
consistent with the purposes of this Agreement; and (b) in the case of a REU
Partner that is a corporation or other entity, “REU Partner” shall mean any one
or more shareholder(s) or



--------------------------------------------------------------------------------

owner(s) of such entity, as determined by the General Partner in its sole and
absolute discretion, consistent with the purposes of this Agreement.

 

Section 4. Other Amendments

The General Partner shall have the authority, without the consent of the other
Partners other than the Exchangeable Limited Partners (by affirmative vote of a
Majority in Interest), to make such other amendments to the Agreement as are
necessary or appropriate to give effect to the intent of this Seventh Amendment,
including, without limitation, to amend the Table of Contents or to reflect this
Seventh Amendment in an Amended and Restated Agreement of Limited Partnership
(and to further amend and/or restate such Amended and Restated Agreement of
Limited Partnership to reflect this Seventh Amendment to the extent necessary or
appropriate as determined by the General Partner).



--------------------------------------------------------------------------------

Defined terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Agreement.

 

BGC GP, LLC By:   /s/ Howard W. Lutnick   Name: Howard W. Lutnick   Title:
Chairman and CEO CANTOR FITZGERALD, L.P., as the sole Exchangeable Limited
Partner By:   /s/ Howard W. Lutnick   Name: Howard W. Lutnick   Title: Chairman
and CEO